Citation Nr: 0003429	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-39 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a respiratory 
disease including as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1962 and from August 1963 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon which granted service connection for 
bilateral hearing loss and for residuals of a right ankle 
fracture, both rated as noncompensable, and which denied 
service connection for tinnitus, post-traumatic stress 
disorder (PTSD), a respiratory disorder including as 
secondary to asbestos exposure and bilateral disorders of the 
knees, shoulders, wrists and feet, and which denied 
entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.


REMAND

Preliminary review of the claims file discloses that in 
December 1999 the RO informed the veteran that it was 
transferring the record in this case to the Board for 
appellate review.  In January 2000, within 90 days of the 
RO's notice but after the record was transferred to the 
Board, the veteran submitted directly to the Board statements 
requesting that he be afforded a personal hearing before a 
member of the Board to he held at the RO.  The RO must 
schedule the veteran for this hearing.  38 C.F.R. §§ 20.700, 
20.703-04, 20.1304 (1999).  One of the statements also lists 
the issues on appeal as entitlement to service connection for 
disorders of the knees shoulders and wrists.  Because the 
veteran also has perfected appeals on issues pertaining to 
disorders of the feet and for a respiratory disease the Board 
is uncertain whether the veteran wishes to withdraw his 
appeal as to these issues.  The RO should clarify this 
matter.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should contact the veteran to 
determine which of the five issues for 
which an appeal has been perfected he 
wishes to continue in appellate status 
and which of these issues, if any, he 
wishes to withdraw from Board 
consideration.

2.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board to be held at the RO as soon as 
practicable and to advise the veteran 
accordingly.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




